Citation Nr: 0013360	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  92-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for a bilateral knee disability.  He responded with a 
timely notice of disagreement, initiating this appeal.  

The veteran's claim has been presented to the Board on 
several prior occasions, in September 1993, and January 1999; 
each time, it was remanded for additional development.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
characterized by pain, especially upon prolonged use, 
occasional swelling, and some limitation of motion.  

2.  The veteran's chondromalacia of the right knee is 
characterized by pain, especially upon prolonged use, 
occasional swelling, and some limitation of motion.  



CONCLUSIONS OF LAW

1.  An increased rating is not warranted for the veteran's 
service connected chondromalacia of the left knee.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-
5263 (1999).

2.  An increased rating is not warranted for the veteran's 
service connected chondromalacia of the right knee.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-
5263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In September 1991, the veteran filed a claim for a 
compensable rating for his service connected chondromalacia 
of the knees.  The RO considered the medical evidence of 
record and issued a May 1992 rating decision, denying the 
veteran a compensable rating for his bilateral knee 
disability.  He responded with a timely notice of 
disagreement, initiating this appeal.  

A personal hearing before a traveling member of the Board was 
afforded the veteran in November 1992.  He testified that 
both his knees give him pain, and he has difficulty climbing 
stairs, running, etc.  He also experiences some buckling of 
his knees, and has feelings of joint instability.  He 
described the pain as a throbbing sensation.  The pain in his 
knees is especially great during the winter, and he uses a 
cane at that time.   

The veteran's claim was first presented to the Board in 
September 1993, at which time it was remanded for additional 
development, including consideration of VA medical records.  

VA outpatient treatment records from the early 1990's reveal 
that the veteran has sought regular treatment for his 
bilateral knee disability.  A March 1993 X-ray of the left 
knee revealed no evidence of fracture, dislocation, or other 
osseous abnormality.  Clinical notes from August 1993 
indicate the veteran sought treatment for his bilateral knee 
pain, and he was afforded a course of physical therapy.  Upon 
objective physical examination, he had flexion to 0º and 
extension to 130º, bilaterally.  Both knees were stable.  A 
regimen of exercises for the knee joints was recommended.  

A new VA orthopedic examination was afforded the veteran in 
December 1994.  He reported ongoing bilateral knee pain, made 
worse by use or cold and damp weather.  Upon objective 
examination, his right knee was nontender and nonswollen.  He 
had extension to 180º and flexion to 100º, limited by pain.  
The patella of the right knee was mobile.  The left knee was 
also nontender and nonswollen, and the patella was mobile.  
Range of motion testing revealed extension to 180º and 
flexion to 100º.  No evidence was seen of ligamentous 
instability.  X-ray evaluation of the bilateral knees also 
revealed no abnormalities of the bones or joints.  

The RO considered the veteran's claim in light of the 
additional evidence added to the record, and continued the 
prior denial of an increased rating for a bilateral knee 
disability.  A supplemental statement of the case was 
afforded the veteran.  

Additional X-rays of the veteran's knees were taken in 
September 1995.  No significant changes were noted when 
compared to the December 1994 X-rays.  No evidence of 
fracture or arthritis was seen.  Joint spaces were 
maintained.  A follow-up MRI examination of the left knee 
revealed intact osseous structures, and minimal joint 
effusion.  All joint tendons and ligaments were intact.  The 
final impression was of no significant abnormality.  

VA clinical notes from November 1995 reveal the veteran's 
continuing complaints of bilateral knee pain.  Upon objective 
examination, he had full range of motion and good muscle 
strength.  However, he did have scraping of the patella of 
the left knee.  Bilateral knee braces were recommended, and 
the veteran was begun on a course of physical therapy.  

Another VA orthopedic examination was afforded the veteran in 
February 1997.  Bilateral knee pain, which worsens with use, 
was again reported.  Objective examination of the right knee 
revealed tenderness of the joint, with no swelling.  Marked 
pain was present with movement of the patella.  Range of 
motion testing revealed extension to 0º and flexion to 105º.  
No ligamentous laxity was noted.  The left knee was also 
tender but not swollen, and movement of the patella was 
painful.  No ligamentous laxity was noted on the left.  Range 
of motion testing results was not given.  X-rays were again 
taken of the veteran's knees.  The x-rays were described as 
unremarkable, with no significant soft tissue, bony, or joint 
abnormalities present.  The final diagnosis was bilateral 
chondromalacia patella.  The examiner stated that the knee 
joints exhibited evidence of weakened movement and excessive 
fatigability, but not incoordination.  However, any 
additional disability resulting thereto was not quantified by 
the examiner in terms of additional limitation of motion.  

The RO considered this evidence and issued a March 1997 
rating decision awarding the veteran a compensable rating, to 
10 percent for each knee, for his service connected bilateral 
chondromalacia.  

A VA orthopedic examination of the veteran's left knee was 
afforded him in March 1997.  He reportedly uses a brace on 
his left knee most of the time.  Evaluation of the knee 
revealed it to be nontender and nonswollen.  The patella was 
immobile.  Range of motion testing revealed extension to 0º 
and flexion to 100º.  Mild global ligamentous laxity was also 
noted.  The final impression was of residuals of a left knee 
strain, with internal derangement.  

A VA general medical examination was performed on the veteran 
in September 1997, and his knees were examined at that time.  
The left knee was without swelling, tenderness, or joint 
deformity.  However, a "small amount" of instability was 
noted.  Range of motion testing revealed extension to 0º 
bilaterally, and flexion to 90º on the left and 125º on the 
right.  The final impression was of degenerative disease of 
the left knee joint.  No diagnosis was given for the right 
knee.  

The veteran's appeal was returned to the Board in January 
1999, at which time it was again remanded for additional 
development.  

A new VA orthopedic examination was afforded the veteran in 
August 1999.  He reported chronic knee pain, which is 
somewhat, relieved by medication.  Upon objective 
examination, both his knees were normal in appearance.  He 
had extension to 0º bilaterally, and flexion to 90º 
bilaterally.  The examiner stated the veteran did not have 
arthritis, but instead had a longstanding arthralgia of both 
knees.  Bilateral patellofemoral syndrome was diagnosed.  

An addendum was added to this VA examination in October 1999.  
The examiner stated that the veteran's knees did not show 
evidence of instability or laxity.  Incoordination and 
fatigability were also not noted.  The examiner suggested 
that although the veteran might be affected by exacerbation 
of his disability during flare-ups, the examiner could not 
predict the amount of dysfunction, which may result.  

The RO considered this additional evidence and continued the 
prior denials of an increased rating for the veteran's 
service connected bilateral knee disabilities.  

Analysis

The veteran seeks increased ratings for his service connected 
bilateral knee disabilities.  A claim for an increased rating 
for a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disabilities, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

I.  Increased rating - Chondromalacia of the left knee

Currently, no provision exists in the ratings criteria for 
rating chondromalacia of the knee.  When a disability is not 
listed in the ratings criteria, it will be rated by analogy 
to a closely related disease or injury.  38 C.F.R. § 4.20 
(1999).  Thus, the veteran's service connected chondromalacia 
of the left knee is currently rated as 10 percent disabling 
under Diagnostic Code 5257, for other impairments of the 
knee.  Under this diagnostic code, a 10 percent rating is 
warranted for slight impairment of the knee, characterized by 
recurrent subluxation or lateral instability.  Moderate 
impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

For the reasons to be discussed below, an increased rating, 
in excess of 10 percent, is not warranted for the veteran's 
chondromalacia of the left knee.  

According to the medical evidence of record, the veteran's 
left knee disability results in pain, and pain on use.  
However, no ligamentous laxity or joint instability was noted 
upon examination in December 1994, February 1997, and August 
1999.  The veteran has been able to walk normally at all 
times of record, although he does report a history of pain 
with use.  He also uses a brace on his left knee.  Objective 
medical examinations have described his left knee joint as 
nonswollen and only occasionally tender.  Overall, the 
preponderance of the evidence is against an increased rating, 
in excess of 10 percent, for the veteran's service connected 
left knee disability.  

In rating the veteran's left knee chondromalacia, all 
applicable regulations reasonably raised by the record must 
be considered.  38 C.F.R. § 4.20 (1999); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1999).  
For the reasons to be discussed below, these codes do not 
establish a basis for an increased rating for his left knee 
disability.  

Diagnostic Code 5256, for ankylosis of the knee, is 
inapplicable here where none of the VA orthopedic 
examinations of recorded noted ankylosis of the left knee, or 
suggested a degree of impairment analogous to left knee 
ankylosis.  Likewise, Diagnostic Code 5258, which requires 
frequent episodes of "locking", pain, and effusion into the 
joint, does not apply in the instant case.  Although the 
veteran has made credible complaints of pain, neither 
frequent "locking" nor effusion into the joint due to 
cartilage damage has been reported in the evidence.  
Diagnostic Codes 5260-61 are based on limitation of motion of 
the veteran's knee; however, his range of motion of the left 
knee joint has not been limited to a compensable degree, 
based on the medical evidence of record.  In order to warrant 
a 20 percent rating, the veteran must have flexion limited to 
30º or extension limited to 15º; the record does not reflect 
limitation of motion of the left knee to this degree.  
Finally, Diagnostic Code 5262, for impairment of the tibia 
and fibula resulting in knee or ankle disability, is 
essentially similar to Diagnostic Code 5257, in that 
disability is measured in slight, moderate, and marked 
degrees.  For the same reasons moderate impairment of the 
left knee has not been demonstrated under Diagnostic Code 
5257, it is not demonstrated under Diagnostic Code 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (1999).  

As noted above, the Court has held that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VA medical examiner 
considered these questions as part of the August 1999 
evaluation, acknowledged that pain, pain with flare-ups, and 
repeated use could limit the veteran's functional abilities.  
However, according to the examination report, the physician 
who examined the veteran was unable to predict the amount of 
dysfunction during flare-ups.  Thus, 38 C.F.R. §§ 4.40, 4.45 
or 4.59 do not provide a basis for a higher rating under 
DeLuca.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected left knee disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's left knee disability 
has itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected left knee disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 10 percent, for the 
veteran's service connected chondromalacia of the left knee.  

II.  Increased rating - Chondromalacia of the right knee

The veteran's service connected chondromalacia of the right 
knee is currently rated as 10 percent disabling under 
Diagnostic Code 5257, outlined above.  For the reasons to be 
discussed below, an increased rating, in excess of 10 
percent, is not warranted for the veteran's right knee 
disability.  

The evidence of record reflects the veteran's complaints of 
pain, and pain on use, of the right knee.  However, 
examination reports of December 1994, February 1997, and 
August 1999 confirm a lack of ligamentous instability or 
laxity.  His right knee has been described on several 
occasions as nonswollen and only occasionally tender.  
Admittedly, the use of a brace on the right knee has been 
suggested by VA medical personnel, but no limitations have 
been placed on the veteran's activities.  No loss of muscle 
strength has been noted.  Overall, the preponderance of the 
evidence is against an increased rating, in excess of 10 
percent, for the veteran's service connected right knee 
disability.  

The veteran's right knee disability must also be considered 
in light of any other potentially applicable rating criteria.  
See 38 C.F.R. § 4.20 (1999).  Diagnostic Code 5256, for 
ankylosis of the knee, is inapplicable here where none of the 
VA orthopedic examinations of recorded noted ankylosis of the 
right knee, or suggested a degree of impairment analogous to 
left knee ankylosis.  Likewise, Diagnostic Code 5258, which 
requires frequent episodes of "locking", pain, and effusion 
into the joint, does not apply in the instant case.  Although 
the veteran has made credible complaints of pain, neither 
frequent "locking" nor effusion into the joint due to 
cartilage damage has been reported in the evidence.  
Diagnostic Codes 5260-61 are based on limitation of motion of 
the veteran's knee; however, his range of motion of the right 
knee joint has not been limited to a compensable degree, 
based on the medical evidence of record.  In order to warrant 
a 20 percent rating, the veteran must have flexion limited to 
30º or extension limited to 15º; the record does not reflect 
limitation of motion of the right knee to this degree.  
Finally, Diagnostic Code 5262, for impairment of the tibia 
and fibula resulting in knee or ankle disability, is 
essentially similar to Diagnostic Code 5257, in that 
disability is measured in slight, moderate, and marked 
degrees.  For the same reasons moderate impairment of the 
right knee has not been demonstrated under Diagnostic Code 
5257, it is not demonstrated under Diagnostic Code 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (1999).  

It is necessary to consider the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VA medical examiner 
considered these questions as part of the August 1999 
evaluation, acknowledged that pain, pain with flare-ups, and 
repeated use could limit the veteran's functional abilities.  
However, however, according to the examination report, the 
physician who examined the veteran was unable to predict the 
amount of dysfunction during flare-ups.  Thus, 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher rating 
under DeLuca.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service connected 
right knee disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected right knee disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 10 percent, for the 
veteran's service connected chondromalacia of the right knee.  


ORDER

1.  An increased rating, in excess of 10 percent, for the 
veteran's chondromalacia of the left knee is not warranted. 

2.  An increased rating, in excess of 10 percent, for the 
veteran's chondromalacia of the right knee is not warranted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

